Exhibit 10.2

 

Execution Copy

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of                      ,
2008 (the “Effective Date”), by and between Priceline.com Incorporated, a
Delaware corporation, with its principal office at 800 Connecticut Avenue,
Norwalk, Connecticut 06854 (the “Company”), and Jeffery H. Boyd (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive entered into an employment arrangement, dated
February 7, 2005 (the “Prior Employment Agreement”);

 

WHEREAS, the Company desires that Executive continue to be employed as President
and Chief Executive Officer of the Company, and the Company and Executive desire
to amend the Prior Employment Agreement to account for the effect of
Section 409A of the Internal Revenue Code (“Section 409A of the Code”) on the
agreement; and

 

WHEREAS, the Company and Executive desire to replace and supersede the Prior
Employment Agreement in its entirety and enter into this Amended and Restated
Employment Agreement (the “Agreement”) providing for the terms of Executive’s
employment by the Company.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.             Term of Employment.  Except for earlier termination as provided
in Section 8 hereof, Executive’s employment under this Agreement shall continue
on the same basis as set forth in the Prior Employment Agreement and, as a
result, shall end on February 7, 2009 (the “Initial Employment Term”), provided
that the Initial Employment Term shall be automatically extended for additional
terms of successive one (1) year periods (each, an “Additional Employment Term”)
unless the Company or Executive gives written notice to the other at least
ninety (90) days prior to the expiration of the Initial Employment Term or
then-current Additional Employment Term that Executive’s employment shall not be
so extended.  The Initial Employment Term and each Additional Employment Term
shall be referred to herein as the “Employment Term.”

 

2.             Positions.  (a)        Executive shall serve as President and
Chief Executive Officer of the Company.  Executive shall also serve, if
requested by the Board of Directors of the Company (the “Board”), as an
executive officer and director of subsidiaries and a director of Affiliates of
the Company and shall comply with the policy of the Compensation Committee of
the Board (the “Compensation Committee”) with regard to retention or forfeiture
of director’s fees.  Executive shall serve during the Employment Term as a
member of the Board.  Upon termination of Executive’s employment with the
Company, Executive shall resign from the Board and any committees thereof (and,
if applicable, from the board of directors (and any committees thereof) of any
subsidiary or Affiliate of the Company) to the extent Executive is then serving
thereon.

 

(b)           Executive shall report directly to the Board and shall have such
duties and authority, consistent with his then position, as shall be assigned to
him from time to time by the Board.

 

(c)           During the Employment Term, Executive shall devote substantially
all of his business time and efforts to the performance of his duties hereunder;
provided, however, that Executive shall be allowed, to the extent that such
activities do not materially interfere with the performance of his duties and
responsibilities hereunder, to manage his personal financial and legal affairs
and to serve on

 

--------------------------------------------------------------------------------


 

corporate, civic, charitable and industry boards or committees.  Notwithstanding
the foregoing, Executive shall only serve on corporate boards of directors if
approved in advance by the Board.

 

3.             Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of not less than $550,000.  Base
salary shall be payable in accordance with the usual payroll practices of the
Company.  Executive’s base salary shall be subject to annual review by the Board
or the Compensation Committee during the Employment Term and may be increased,
but not decreased, from time to time by the Board or the Compensation
Committee.  The base salary as determined as aforesaid from time to time shall
constitute “Base Salary” for purposes of this Agreement.

 

4.             Incentive Compensation.  (a)  Bonus.  Executive shall be eligible
to participate in any annual bonus plan the Company may implement at any time
during Executive’s Employment Term for senior executives at a level commensurate
with his position.

 

(b)           Long Term Compensation.  For each fiscal year or portion thereof
during the Employment Term, Executive shall be eligible to participate in any
long-term incentive compensation plan generally made available to senior
executives of the Company at a level commensurate with his position in
accordance with and subject to the terms of such plan.

 

(c)           May 25, 2001 Stock Option Grant.  On May 25, 2001, Executive was
granted by the Company, pursuant to the Company’s 1999 Omnibus Plan, as amended
(the “1999 Plan”) stock options to purchase 266,666 (after giving effect to the
Company’s June 2003 one-for-six reverse stock split) shares of the Company’s
issued and outstanding common stock (the “Common Stock”), at an exercise price
per share of $30.66 (the “May 2001 Stock Options”).  As of the date hereof, the
May 2001 Stock Options are fully vested and exercisable.  The May 2001 Stock
Options shall expire on the earlier of (i) May, 25, 2011 or (ii)(A) eighteen
(18) months after any termination of employment if such termination is as of the
result of Executive’s death, Termination for Disability, Termination without
Cause, Termination for Good Reason or non-extension of the Employment Term in
accordance with Section 1 hereof as a result of notice from the Company, and
(B) ninety (90) days after such termination if such termination is a result of
Executive’s Termination for Cause, voluntary Termination by Executive without
Good Reason, or non-extension of the Employment Term in accordance with
Section 1 hereof as a result of notice by Executive.

 

(d)           Other Compensation.  The Company may, upon recommendation of the
Compensation Committee, award to Executive such other bonuses and compensation
as it deems appropriate and reasonable.

 

5.             [Intentionally Deleted.]

 

6.             Employee Benefits and Vacation.  (a)  During the Employment Term,
Executive shall be entitled to participate in all benefit plans and arrangements
and fringe benefits and perquisite programs generally provided to comparable
senior executives of the Company.

 

(b)           During the Employment Term, Executive shall be entitled to
vacation each year in accordance with the Company’s policies in effect from time
to time, but in no event less than five (5) weeks paid vacation per calendar
year.  Executive shall also be entitled to such periods of sick leave as is
customarily provided by the Company for its senior executive employees.

 

7.             Business Expenses.  The Company shall reimburse Executive for the
travel, entertainment and other business expenses incurred by Executive in the
performance of his duties hereunder, in accordance with the Company’s policies
as in effect from time to time; provided, however, that such expenses must be
paid no later than the last day of the calendar year following the calendar year
in which such expenses were incurred and further provided that in no event will
the amount of expenses so reimbursed in one taxable year affect the amount of
expenses eligible for reimbursement in any other taxable year.

 

2

--------------------------------------------------------------------------------


 

8.             Termination.  (a)  The employment of Executive under this
Agreement shall terminate upon the earliest to occur of any of the following
events:

 

      (i)      the death of Executive;

 

     (ii)                   the termination of Executive’s employment by the
Company due to Executive’s Disability pursuant to Section 8(b) hereof;

 

    (iii)      the termination of Executive’s employment by Executive for Good
Reason pursuant to Section 8(c) hereof;

 

    (iv)      the termination of Executive’s employment by the Company without
Cause;

 

     (v)      the termination of employment by Executive without Good Reason
upon sixty (60) days prior written notice; or

 

    (vi)      the termination of Executive’s employment by the Company for Cause
pursuant to Section 8(e).

 

(b)           Disability.  If by reason of the same or related physical or
mental illness or incapacity, Executive is unable to carry out his material
duties pursuant to this Agreement for more than six (6) consecutive months, the
Company may terminate Executive’s employment for disability (“Disability”). 
Such termination shall be upon thirty (30) days written notice by a Notice of
Disability Termination, at any time thereafter while Executive consecutively
continues to be unable to carry out his duties as a result of the same or
related physical or mental illness or incapacity.  A Termination for Disability
hereunder shall not be effective if Executive returns to the full-time
performance of his material duties within such thirty (30) day period.

 

(c)           Termination for Good Reason.  A Termination for Good Reason means
a termination by Executive by written notice given within ninety (90) days after
the occurrence of the Good Reason event, unless such circumstances are fully
corrected prior to the date of termination specified in the Notice of
Termination for Good Reason (as defined in Section 8(d) hereof).  For purposes
of this Agreement, “Good Reason” shall mean the occurrence or failure to cause
the occurrence, as the case may be, without Executive’s express written consent,
of any of the following circumstances:  (i) any material diminution of
Executive’s positions, duties or responsibilities hereunder (except in each case
in connection with the termination of Executive’s employment for Cause or
Disability or as a result of Executive’s death, or temporarily as a result of
Executive’s illness or other absence), or, the assignment to Executive of duties
or responsibilities that are inconsistent with Executive’s then position;
(ii) removal of, or the non-reelection of, Executive from officer positions with
the Company specified herein without election to a higher position or removal of
Executive from any of his then officer positions; (iii) a relocation of the
Company’s executive office in Connecticut  to a location more than thirty-five
(35) miles from its current location or more than thirty-five (35) miles further
from Executive’s residence at the time of relocation; (iv) a failure by the
Company (A) to continue any bonus plan, program or arrangement in which
Executive is entitled to participate (the “Bonus Plans”), provided that any such
Bonus Plans may be modified at the Company’s discretion from time to time but
shall be deemed terminated if (x) any such plan does not remain substantially in
the form in effect prior to such modification and (y) if plans providing
Executive with substantially similar benefits are not substituted therefor
(“Substitute Plans”), or (B) to continue Executive as a participant in the Bonus
Plans and Substitute Plans on at least the same basis as to potential amount of
the bonus as Executive participated in prior to any change in such plans or
awards, in accordance with the Bonus Plans and the Substitute Plans; (v) any
material breach by the Company of any provision of this Agreement, including,
without limitation, Section 13 hereof; or (vi) failure of any successor to the
Company (whether direct or indirect and whether by merger, acquisition,
consolidation or otherwise) to assume in a writing delivered to Executive upon
the assignee becoming such, the obligations of the Company hereunder.

 

3

--------------------------------------------------------------------------------


 

(d)           Notice of Termination for Good Reason.  A Notice of Termination
for Good Reason shall mean a notice that shall indicate the specific termination
provision in Section 8(c) relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for Termination for Good
Reason.  The failure by Executive to set forth in the Notice of Termination for
Good Reason any facts or circumstances which contribute to the showing of Good
Reason shall not waive any right of Executive hereunder or preclude Executive
from asserting such fact or circumstance in enforcing his rights hereunder.  The
Notice of Termination for Good Reason shall provide for a date of termination
not less than ten (10) nor more than sixty (60) days after the date such Notice
of Termination for Good Reason is given, provided that in the case of the events
set forth in Sections 8(c)(i) or (ii), the date may be five (5) days after the
giving of such notice.

 

(e)           Cause.  Subject to the notification provisions of
Section 8(f) below, Executive’s employment hereunder may be terminated by the
Company for Cause.  For purposes of this Agreement, the term “Cause” shall be
limited to (i) willful misconduct by Executive with regard to the Company which
has a material adverse effect on the Company; (ii) the willful refusal of
Executive to attempt to follow the proper written direction of the Board,
provided that the foregoing refusal shall not be “Cause” if Executive in good
faith believes that such direction is illegal, unethical or immoral and promptly
so notifies the Board; (iii) substantial and continuing willful refusal by
Executive to attempt to perform the duties required of him hereunder (other than
any such failure resulting from incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to Executive by
the Board which specifically identifies the manner in which it is believed that
Executive has substantially and continually refused to attempt to perform his
duties hereunder; or (iv) Executive being convicted of a felony (other than a
felony involving a traffic violation or as a result of vicarious liability). 
For purposes of this paragraph, no act, or failure to act, on Executive’s part
shall be considered “willful” unless done or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interests of the Company.  A notice by the Company of a non-renewal of the
Employment Term pursuant to Section 1 hereof shall be deemed an involuntary
termination of Executive by the Company without Cause as of the end of the then
Employment Term, but Executive may terminate at any time after the receipt of
such notice and shall be treated as if he was terminated without Cause as of
such date.

 

(f)            Notice of Termination for Cause.  A Notice of Termination for
Cause shall mean a notice that shall indicate the specific termination provision
in Section 8(e) relied upon and shall set forth in reasonable detail the facts
and circumstances which provide for a basis for Termination for Cause.  Further,
a Notification for Cause shall be required to include a copy of a resolution
duly adopted by at least two-thirds (2/3) of the entire membership of the Board
at a meeting of the Board which was called for the purpose of considering such
termination and which Executive and his representative had the right to attend
and address the Board, finding that, in the good faith of the Board, Executive
engaged in conduct set forth in the definition of Cause herein and specifying
the particulars thereof in reasonable detail.  The date of termination for a
Termination for Cause shall be the date indicated in the Notice of Termination. 
Any purported Termination for Cause which is held by a court not to have been
based on the grounds set forth in this Agreement or not to have followed the
procedures set forth in this Agreement shall be deemed a Termination by the
Company without Cause.

 

9.             Consequences of Termination of Employment.

 

(a)           Death.  If, Executive’s employment is terminated by reason of
Executive’s death, the employment period under this Agreement shall terminate
without further obligations to Executive’s legal representatives under this
Agreement except for:  (i) any compensation earned but not yet paid, including
and without limitation, any bonus if declared or earned but not yet paid for a
completed fiscal year, any amount of Base Salary earned but unpaid, any accrued
vacation pay payable pursuant to the Company’s policies, and any unreimbursed
business expenses payable pursuant to Section 7 (collectively

 

4

--------------------------------------------------------------------------------


 

“Accrued Amounts”), which amounts shall be promptly paid in a lump sum to
Executive’s estate; (ii) any other amounts or benefits owing to Executive under
the then applicable employee benefit plans, long term incentive plans or equity
plans and programs of the Company which shall be paid or treated in accordance
with Section 4(c) hereof with regard to the May 2001 Stock Options and otherwise
in accordance with the terms of such plans and programs; (iii) continuation, for
twelve (12) months following the date of death, of Executive’s health benefits
for Executive’s dependents at the same level and cost as if Executive was an
employee of the Company; and (iv) if a bonus plan is in place, the product of
(x) the target annual bonus for the fiscal year of Executive’s death, multiplied
by (y) a fraction, the numerator of which is the number of days of the current
fiscal year during which Executive was employed by the Company, and the
denominator of which is 365, which bonus shall be paid in a lump sum when
bonuses for such period are paid to the Company’s other executives, but, in any
event, in the fiscal year following the fiscal year in which such bonus is
earned.

 

(b)           Disability.  Subject to Section 9(f), if Executive’s employment is
terminated by reason of Executive’s Disability, Executive shall be entitled to
receive the payments and benefits to which his representatives would be entitled
in the event of a termination of employment by reason of his death plus
Executive shall be entitled to continuation, for twelve (12) months following
such termination of employment, of group life and disability insurance benefits
as if Executive was an active employee of the Company.

 

(c)           Termination by Executive for Good Reason or Termination by the
Company without Cause.  Subject to Sections 9(f) and 9(g), if Executive
terminates his employment hereunder for Good Reason during the Employment Term
or Executive’s employment with the Company is terminated by the Company without
Cause, then:

 

                                                (i)            if such
termination does not occur during the Protection Period (as defined in
Section 9(c)(ii) below), Executive shall be entitled to receive, (A) in equal
installments paid in accordance with the Company’s normal payroll practices
commencing with the first pay period after such termination over a period of
twenty-four (24) months after such termination (except as provided below), an
amount equal to two (2) times the sum of his Base Salary and target bonus, if
any, for the year in which such termination occurs (provided, however, in the
event that the Base Salary or target bonus, if any, has been decreased in the
twelve (12) months prior to the termination, the amount to be used shall be the
highest Base Salary and target bonus, if any, during such twelve (12) month
period) (the “Non-Protection Period Severance Amount”); (B) any Accrued Amounts
at the date of termination; (C) any other amounts or benefits owing to Executive
under the then applicable employee benefit, long term incentive or equity plans
and programs of the Company, which shall be paid or treated in accordance with
Section 4(c) hereof with regard to the May 2001 Stock Options and otherwise in
accordance with the terms of such plans and programs, except that (1) the
portion of each outstanding option to acquire shares of Common Stock held by
Executive that would have otherwise vested with the passage of time during the
one-year period immediately following Executive’s termination of employment had
Executive remained employed with the Company during such one-year period shall
be treated as immediately vested as of the date of such termination, (2) each
outstanding vested option to acquire shares of Common Stock held by Executive as
of the date of such termination (taking into account the additional vesting
described in the preceding clause (1)) shall remain exercisable until the
earlier of (x) the expiration of such option’s original term or (y) 18 months
following the date of termination and (3) with respect to each outstanding grant
of shares of restricted Common Stock (which, for purposes of clarity, are
considered to include restricted stock units, performance share units, and other
similar equity grants) held by Executive, such grant shall be deemed to be
vested with respect to a number of shares determined as the product of (I) the
total number of shares subject to such grant and (II) the quotient obtained by
dividing (aa) the number of days in the relevant restricted period that
Executive was employed with the Company (assuming for such purpose that
Executive remained employed with the Company for the one-year period immediately
following Executive’s termination of employment) by (bb) the number of days in
the relevant restricted

 

5

--------------------------------------------------------------------------------


 

period, but only to the extent that the application of this clause (3) would
result in more shares being vested than would otherwise be vested under the
terms of such plans and programs and applicable award agreements; (D)
continuation, for two years following such termination of employment, of group
health, life and disability insurance benefits as if Executive were an employee
of the Company, subject to the terms set forth in Section 9(c)(iii); and (E) if
a bonus plan is in place, the product of (x) the target annual bonus for the
fiscal year of Executive’s termination, multiplied by (y) a fraction, the
numerator of which is the number of days of the current fiscal year during which
Executive was employed by the Company, and the denominator of which is 365,
which bonus shall be paid in a lump sum when bonuses for such period are paid to
the Company’s other executives, but, in any event, in the fiscal year following
the fiscal year in which such bonus is earned;

 

                (ii)           if such termination occurs during the period
commencing on the date of a Change in Control (as defined in Section 11(a)) and
ending on the third anniversary of such Change in Control (the “Protection
Period”), Executive shall be entitled to receive, (A) a lump sum cash payment to
be paid on the fifth day after such termination in an amount equal to three
(3) times the sum of his Base Salary and target bonus, if any, for the year in
which such termination occurs (provided, however, in the event that the Base
Salary or target bonus, if any, has been decreased in the twelve (12) months
prior to the termination, the amount to be used shall be the highest Base Salary
and target bonus, if any, during such twelve (12) month period) (the “Protection
Period Severance Amount”); (B) any Accrued Amounts at the date of termination;
(C) any other amounts or benefits owing to Executive under the then applicable
employee benefit, long term incentive or equity plans and programs of the
Company, which shall be paid or treated in accordance with the terms of such
plans and programs, except that (1) each outstanding option to acquire shares of
Common Stock held by Executive as of the date of such termination shall become
immediately fully vested and remain exercisable until the earlier of (x) the
expiration of such option’s original term or (y) 36 months following the date of
termination and (2) each outstanding share of restricted Common Stock (which,
for purposes of clarity, are considered to include restricted stock units,
performance share units, and other similar equity grants) held by Executive
shall be immediately fully vested as of the date of such termination;
(D) continuation, for three years following such termination of employment, of
group health, life and disability insurance benefits as if Executive were an
employee of the Company, subject to the terms set forth in Section 9(c)(iii);
and (E) if a bonus plan is in place, the product of (x) the target annual bonus
for the fiscal year of Executive’s termination, multiplied by (y) a fraction,
the numerator of which is the number of days of the current fiscal year during
which Executive was employed by the Company, and the denominator of which is
365, which bonus shall be paid in a lump sum when bonuses for such period are
paid to the Company’s other executives, but, in any event, in the fiscal year
following the fiscal year in which such bonus is earned; and

 

                                (iii)          with respect to the continuation
of group health benefits to Executive pursuant to Section 9(c)(i)(D) or
Section 9(c)(ii)(D), Executive shall pay the full cost for such group health
coverage on an after-tax basis for each month that Executive elects to retain
such coverage by payment of the monthly cost of such coverage as determined for
purposes of health care continuation under Section 4980B of the Internal Revenue
Code of 1986, as amended (the “COBRA Premium”).  Within five (5) business days
of the date of Executive’s termination of employment, the Company shall make a
payment to Executive equal to the number of full and partial months remaining in
the calendar year in which Executive’s employment is terminated, multiplied by
the difference between the COBRA Premium for such year and the monthly amount
that Executive was required to pay for group health coverage immediately prior
to his termination of employment.  On each January 2 thereafter until the end of
the applicable period under Section 9(c)(i)(D) or Section 9(c)(ii)(D), if
Executive has maintained group health coverage through the last day of the
preceding calendar year, the Company shall make a payment to Executive equal to
the difference between the COBRA Premium and the monthly amount that Executive
was required to pay for group health coverage immediately prior to his
termination of employment, multiplied by 12, or, if the period of coverage is
for less than a year, by the number of full

 

6

--------------------------------------------------------------------------------


 

and partial months remaining in the year until the end of the applicable period
under Section 9(c)(i)(D) or Section 9(c)(ii)(D).  Notwithstanding the foregoing,
the first 18 months following the date of Executive’s termination of employment
shall be considered to be the period during which Executive shall be eligible
for continuation coverage under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”).

 

(d)           Termination with Cause or Voluntary Resignation without Good
Reason.  If, Executive’s employment hereunder is terminated (i) by the Company
for Cause or (ii) by Executive without Good Reason, Executive shall be entitled
to receive only his Base Salary through the date of termination, and any
unreimbursed business expenses payable pursuant to Section 7 and, if such
termination is by Executive without Good Reason, any bonus that has been
declared or earned but not yet paid for a completed fiscal year.  Executive’s
rights under all benefits plans and equity grants shall be determined in
accordance with the Company’s plans, programs and grants, except as provided in
Section 4(c) hereof with respect to the May 2001 Stock Options.

 

(e)           Determination of Earned Bonus.  For purposes of this Agreement, a
bonus in respect of services performed in a fiscal year shall not be considered
to be earned until after the Committee and/or the Board, as applicable, has
reviewed the Company’s performance and Executive’s performance in respect of
such year  and has determined the amount of the bonus, if any, to be payable to
Executive in respect of such year’s performance; provided, however, that if
Executive is still employed by the Company as of December 31 of any year,
Executive shall be considered to have earned the bonus in respect of services
performed in such year (to the extent that the Committee and/or the Board
determine that such bonus would otherwise have been payable to Executive had
Executive remained employed through the relevant payment date for such bonus)
unless Executive’s employment is subsequently terminated by the Company for
Cause or by Executive without Good Reason.

 

(f)            Separation from Service.  Notwithstanding anything in this
Agreement to the contrary, if Executive is a “specified employee” (within the
meaning of Section 409A of the Code) and any payment made pursuant to this
Section 9 is considered to be a “deferral of compensation” (as such phrase is
defined for purposes of Section 409A of the Code) that is payable upon
Executive’s “separation from service” (within the meaning of Section 409A of the
Code), then the payment date for such payment shall be the date that is the
first day of the seventh month after the date of Executive’s “separation from
service” with the Company (determined in accordance with Section 409A of the
Code).  In addition, if the event triggering Executive’s right to benefits or
payments hereunder is Executive’s termination of employment, but such
termination of employment does not constitute a “separation from service” with
the Company within the meaning of Section 409A of the Code, then the benefits or
payments hereunder payable by reason of such termination of employment that are
considered to be a “deferral of compensation” under Section 409A of the Code
shall not be paid upon such termination of employment, but instead, shall remain
an obligation of the Company to Executive and shall be paid or provided to
Executive upon the first to occur of the following events: (i) Executive’s
“separation from service” (within the meaning of Section 409A of the Code) (any
amount payable upon such “separation from service” being subject to the first
sentence of this Section 9(f)); (ii) Executive’s disability (within the meaning
of Section 409A of the Code); (iii) a “change of control” of the Company (within
the meaning of Section 409A of the Code); or (iv) Executive’s death.

 

(g)           Special Payment Provisions for Section 9(c)(ii)(A).  Subject to
Section 9(f), if (i) during the final twelve (12) months of the Protection
Period, Executive terminates his employment hereunder for Good Reason or
Executive’s employment with the Company is terminated by the Company without
Cause, or (ii) the Change in Control that begins the Protection Period is not a
“change in control” within the meaning of Section 409A of the Code, Executive
shall be entitled to receive the Protection Period Severance Amount as described
in Section 9(c)(ii)(A), but only in accordance with the following payment
schedule: (A) the portion of the Protection Period Severance Amount equal to the
Non-Protection Period Severance Amount shall be paid in equal installments in
accordance with the

 

7

--------------------------------------------------------------------------------


 

Company’s normal payroll practices, commencing with the first pay period after
such termination, over a period of twenty-four (24) months after such
termination and (B) the remaining portion of the Protection Period Severance
Amount shall be paid in a lump sum in cash on the fifth day after such
termination.

 

10.           No Mitigation; No Set-Off.  In the event of any termination of
employment hereunder, Executive shall be under no obligation to seek other
employment and there shall be no offset against any amounts due Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.  The amounts payable hereunder shall not
be subject to setoff, counterclaim, recoupment, defense or other right which the
Company may have against Executive or others, except upon obtaining by the
Company of a final unappealable judgment against Executive.

 

11.           Change in Control.  (a)  For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any one of the following
events:

 

                (i)            any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty-five
percent (35%) or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (i) shall not be deemed to be a Change in Control if such event
results from the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below);

 

                (ii)           individuals who, on the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) by a vote of at
least two-thirds of the directors who were, as of the date of such approval,
Incumbent Directors, shall be an Incumbent Director; provided, further, that no
individual initially appointed, elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

                (iii)          the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
(A) the Company or (B) any of its wholly owned subsidiaries pursuant to which,
in the case of this clause (B), Company Voting Securities are issued or issuable
(any event described in the immediately preceding clause (A) or (B), a
“Reorganization”) or the sale or other disposition of all or substantially all
of the assets of the Company to an entity that is not an Affiliate of the
Company (a “Sale”), unless immediately following such Reorganization or Sale:
(1) more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the Company (or, if the Company ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (2) no Person is or
becomes the Beneficial Owner, directly or indirectly, of 35% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of

 

8

--------------------------------------------------------------------------------


 

an entity other than a corporation) of the outstanding voting securities of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) and
(3) at least a majority of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the approval by
the Board of the execution of the initial agreement providing for such
Reorganization or Sale, Incumbent Directors (any Reorganization or Sale which
satisfies all of the criteria specified in (1), (2) and (3) above being deemed
to be a “Non-Qualifying Transaction”); or

 

                (iv)          the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, (I) if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person to a percentage equal to or greater
than 35, a Change in Control of the Company shall then be deemed to occur and
(II) the acquisition following the Effective Date of Company Voting Securities
by Hutchison Whampoa Limited, Cheung Kong (Holdings) Limited or any of their
Affiliates shall be deemed not to result in a Change in Control until such time
as Hutchison Whampoa Limited, Cheung Kong (Holdings) Limited or any of their
Affiliates become the Beneficial Owners in the aggregate of 50% or more of the
combined voting power of Company Voting Securities (and for this purpose the
preceding clause (I) shall not apply).

 

(b)           For purposes of this Agreement, the following terms shall have the
following meanings:

 

(i) “Affiliate” shall mean an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);

 

(ii) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;

 

(iii) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any of its subsidiaries,
(2) a trustee or other fiduciary holding securities under an employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of shares of Common Stock or (5) Executive or any group of persons
including Executive (or any entity controlled by Executive or any group of
persons including Executive).

 

(c)           For purposes of this Agreement, if (i) Executive’s employment is
terminated prior to a Change in Control by the Company without Cause or by
Executive for Good Reason, (ii) such termination of employment (or the event
giving rise to Executive’s termination of employment for Good Reason) occurred
at the request of a third party who had indicated an intention or taken steps
reasonably

 

9

--------------------------------------------------------------------------------


 

calculated to effect a Change in Control and (z) a Change in Control involving
such third party (or a party competing with such third party to effectuate a
Change in Control) does occur, then such termination shall be treated as having
occurred during the Protection Period, Executive’s payments and benefits shall
be treated as being payable under Section 9(c)(ii), rather than under
Section 9(c)(i), and the Protection Period Severance Amount shall be paid as
follows:

 

                (i)            Subject to Section 9(f), if the Change in Control
described in this Section 11(c) is a “change in control” within the meaning of
Section 409A of the Code, the Protection Period Severance Amount, reduced by any
amounts previously paid to Executive pursuant to Section 9(c)(i), shall be paid
in a lump sum in cash on the fifth day after such Change in Control.

 

                (ii)           If the Change in Control described in this
Section 11(c) is not a “change in control” within the meaning of Section 409A of
the Code, the Protection Period Severance Amount shall be paid to Executive as
follows : (A) the portion of the Protection Period Severance Amount equal to the
Non-Protection Period Severance Amount, reduced by any amounts previously paid
to Executive pursuant to Section 9(c)(i), shall be paid in equal installments in
accordance with the Company’s normal payroll practices, commencing with the
first pay period after the Change in Control described in this Section 11(c),
over the period from the commencement of such Change in Control through the
second anniversary of Executive’s termination of employment and (B) the
remaining portion of the Protection Period Severance Amount shall be paid in a
lump sum in cash on the fifth day after such Change in Control.

 

12.           Confidential Information.  (a)  Executive acknowledges that as a
result of his employment by the Company, Executive will obtain Confidential
Information as to the Company and its Affiliates and the Company and its
Affiliates will suffer substantial damage, which would be difficult to
ascertain, if Executive should use such Confidential Information and that
because of the nature of the information that will be known to Executive it is
necessary for the Company and its Affiliates to be protected by the
confidentiality restrictions set forth herein.  For purposes of this Agreement,
“Confidential Information” means information, observations and data concerning
the business or affairs of the Company and its subsidiaries and Affiliates,
including, without limitation, all business information (whether or not in
written form) which relates to the Company, its subsidiaries or Affiliates, or
their customers, suppliers or contractors or any other third parties in respect
of which the Company or its subsidiaries or Affiliates has a business
relationship or owes a duty of confidentiality, or their respective businesses
or products, and which is not known to the public generally other than as a
result of Executive’s breach of this Agreement, including but not limited to: 
technical information or reports; trade secrets; unwritten knowledge and
“know-how”; operating instructions; training manuals; customer lists; customer
buying records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information;
contracts; and supplier lists.  Confidential Information will not include
(i) such information known to Executive prior to Executive’s involvement with
the Company or its subsidiaries or Affiliates or information obtained from a
third party (other than pursuant to a breach by Executive of this Agreement) or
(ii) contact information contained in Executive’s personal rolodex or electronic
address book.

 

(b)           During and for a period of five (5) years after the Employment
Term, Executive shall not use for his own benefit or disclose Confidential
Information obtained by Executive during his employment by the Company and its
Affiliates and not (i) otherwise public knowledge or known within the applicable
industry or (ii) in connection with performance of his duties hereunder as he
deems in good faith to be necessary or desirable.  Executive shall not, without
prior written consent of the Company,

 

10

--------------------------------------------------------------------------------


 

unless compelled pursuant to the order of a court or other governmental or legal
body having jurisdiction over such matter, communicate or divulge any such
Confidential Information to anyone other than the Company and those designated
by it.  In the event Executive is compelled by order of a court or other
governmental or legal body to communicate or divulge any such Confidential
Information to anyone other than the foregoing, he shall promptly notify the
Company of any such order so it may seek a protective order.

 

(c)           Upon termination of his employment with the Company and its
Affiliates, or at any time as the Company may request, Executive will promptly
deliver to the Company, as requested, all documents (whether prepared by the
Company, an Affiliate, Executive or a third party) relating to the Company, an
Affiliate or any of their businesses or property which he may possess or have
under his direction or control other than documents provided to Executive in his
capacity as a participant in any employee benefit plan, policy or program of the
Company or any agreement by and between Executive and the Company with regard to
Executive’s employment or severance.

 

(d)           (i)            In the event of a breach or potential breach of
this Section 12 and/or Section 15 by Executive, Executive acknowledges that the
Company and its Affiliates will or could be caused irreparable injury and that
money damages may not be an adequate remedy and agree that the Company and its
Affiliates shall be entitled to injunctive relief (in addition to its other
remedies at law) to have the provisions of this Section 12 and/or Section 15
enforced.  It is hereby acknowledged that the provisions of this Section 12 and
Section 15 are for the benefit of the Company and all of the Affiliates of the
Company and each such entity may enforce the provisions of this Section 12
and/or Section 15 and only the applicable entity can waive the rights hereunder
with respect to its Confidential Information and employees.

 

(ii)           In the event of a breach or potential breach of
Section 15(c)(ii) by the Company, the Company acknowledges that Executive will
or could be caused irreparable injury and that money damages may not be an
adequate remedy and agree that Executive shall be entitled to injunctive relief
(in addition to its other remedies at law) to have the provisions of
Section 15(c)(ii) enforced.

 

13.           Indemnification. The Company shall indemnify and hold harmless
Executive to the fullest extent permitted by law for any action or inaction of
Executive while serving as an officer and director of the Company or, at the
Company’s request, as an officer or director of any other entity or as a
fiduciary of any benefit plan.  The Company shall cover Executive under
directors and officers’ liability insurance both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Company covers its other officers and directors.

 

14.           Legal Fees.

 

(a)           The Company shall pay Executive’s reasonable legal fees and costs
associated with entering into this Agreement.  All payments by the Company of
the legal fees of Executive under this Section 14(a) shall be for expenses
incurred during Executive’s lifetime and shall be made within ninety (90) days
following the date Executive submits evidence of the incurrence of such
expenses, and in all events prior to the last day of the calendar year following
the calendar year in which Executive incurs the expense.  In no event will the
amount of expenses reimbursed or paid in one year affect the amount of expenses
eligible for reimbursement, or payment to, or for Executive in any other taxable
year.

 

(b)           All disputes and controversies arising under or in connection with
this Agreement, other than the seeking of injunctive or other equitable relief
pursuant to Section 12 hereof, shall be settled by arbitration conducted before
a panel of three (3) arbitrators sitting in New York City, New York, or such
other location agreed by the parties hereto, in accordance with the rules for
expedited

 

11

--------------------------------------------------------------------------------


 

resolution of commercial disputes of the American Arbitration Association then
in effect.  The determination of the majority of the arbitrators shall be final
and binding on the parties.  Judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.  The Company shall promptly
pay all expenses of such arbitration, including the fees and expenses of the
counsel of Executive.  If the arbitrators determine that Executive’s position
was overall frivolous or otherwise taken in bad faith, the arbitrators may
determine that Executive be required to reimburse the Company for his own legal
fees.  All reimbursements or payments by the Company of the legal fees of
Executive under this Section 14(b) shall be for expenses incurred during
Executive’s lifetime and shall be made within ninety (90) days following the
date Executive submits evidence of the incurrence of such expenses, and in all
events prior to the last day of the calendar year following the calendar year in
which Executive incurs the expense.  In no event will the amount of expenses
reimbursed or paid in one year affect the amount of expenses eligible for
reimbursement, or payment to, or for Executive in any other taxable year.

 

(c)           In the event after a Change in Control either party files for
arbitration to resolve any dispute as to whether a termination is for Cause or
Good Reason, until such dispute is determined by the arbitrators, Executive
shall continue to be treated economically and benefit wise in the manner
asserted by him in the arbitration effective as of the date of the filing of the
arbitration, subject to Executive promptly refunding any amounts paid to him,
paying the cost of any benefits provided to him and paying to the Company the
profits in any stock option or other equity awards exercised or otherwise
realized by him during the pendency of the arbitration which he is ultimately
held not to be entitled to; provided the arbitrators may terminate such payments
and benefits in the event that they determine at any point that Executive is
intentionally delaying conclusion of the arbitration.

 

15.           Non-Competition/Non-Solicitation/Non-Disparagement.

 

(a)           Acknowledgments.   Executive acknowledges that the Company has
expended and shall continue to expend substantial amounts of time, money and
effort to develop business strategies, employee and customer relationships and
goodwill and build an effective organization.  Executive acknowledges that
Executive is and shall become familiar with the Company’s Confidential
Information (as defined below), including trade secrets, and that Executive’s
services are of special, unique and extraordinary value to the Company, its
subsidiaries and Affiliates.  Executive acknowledges that the Company has a
legitimate business interest and right in protecting its Confidential
Information, business strategies, employee and customer relationships and
goodwill, and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.  Executive
acknowledges (i) that the business of the Company, its subsidiaries and
Affiliates will be global in scope and without geographical limitation and
(ii) notwithstanding the jurisdiction of formation or principal office of the
Company, its subsidiaries and Affiliates, or any of their respective executives
or employees (including, without limitation, Executive), it is expected that the
Company and its subsidiaries and Affiliates will have business activities and
have valuable business relationships within its industry throughout the world. 
In addition, Executive agrees and acknowledges that the potential harm to the
Company of the non-enforcement of Section 15(b) and (c) (including (c)(ii) as it
relates to a breach by Executive of such provision) outweighs any potential harm
to Executive of its enforcement by injunction or otherwise.  Executive
acknowledges that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Executive by this Agreement, and is
in full accord as to their necessity for the reasonable and proper protection of
the Confidential Information, business strategies, employee and customer
relationships and goodwill of the Company and its subsidiaries and Affiliates
now existing or to be developed in the future.  Executive expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.  Executive
further acknowledges that although Executive’s compliance with the covenants
contained in Section 15(b) and (c)(i) may prevent Executive from earning a
livelihood in a business similar to the

 

12

--------------------------------------------------------------------------------


 

business of the Company, Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents.

 


(B)           NONCOMPETITION.  (I)  EXECUTIVE AGREES THAT EXECUTIVE SHALL NOT,
WHILE AN EMPLOYEE OF THE COMPANY, AND FOR THE ONE-YEAR PERIOD FOLLOWING
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, DIRECTLY
OR INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, (A) ENGAGE IN
ANY ACTIVITIES, IN ANY CAPACITY, FOR OR ON BEHALF OF ANY OF THE FOLLOWING
COMPANIES OR THEIR SUCCESSORS (THE “COMPETITIVE ACTIVITIES”):  (1) ANY TRAVEL
BUSINESSES OF INTERACTIVE CORPORATION, PROVIDED THAT THE RESTRICTION IN THIS
CLAUSE (1) SHALL CEASE TO APPLY UPON THE COMPLETION OF THE SPIN-OFF OF EXPEDIA
FROM INTERACTIVE CORPORATION; (2) EXPEDIA, HOTELS.COM & HOTWIRE; (3) SABRE
GROUP; (4) LASTMINUTE.COM PLC; (5) THE FOLLOWING COMPANIES OR DIVISIONS OWNED OR
CONTROLLED BY CENDANT’S TRAVEL DISTRIBUTION SERVICES (A SUBSIDIARY OF CENDANT
CORPORATION):  ORBITZ, CHEAPTICKETS, LODGING.COM, THE NEAT GROUP AND GALILEO;
(6) THE FOLLOWING ON-LINE TRAVEL AGGREGATORS: SIDESTEP, INC. (OWNER AND OPERATOR
OF THE WEBSITE SIDESTEP.COM), MOBISSIMO, INC. (OWNER AND OPERATOR OF THE WEBSITE
MOBISSIMO.COM), CHEAPFLIGHTS LIMITED (OWNER AND OPERATOR OF THE WEBSITE
CHEAPFLIGHTS.COM), FARECHASE, KAYAK.COM, OR ANY SUBSTANTIALLY SIMILAR ON-LINE
TRAVEL SEARCH BUSINESS; AND (7) ON-LINE TRAVEL SEARCH BUSINESSES OF YAHOO!, MSN,
AOL OR GOOGLE; (B) SOLICIT OR ATTEMPT TO SOLICIT ANY CUSTOMER OR CLIENT OR
ACTIVELY SOUGHT PROSPECTIVE CUSTOMER OR CLIENT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, WITH RESPECT TO THE BUSINESSES ACTIVELY OPERATED BY
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES (IT BEING INTENDED THAT
BUSINESSES OWNED BUT NOT OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, SUCH AS, AS OF THE EFFECTIVE DATE, THE COMPANY’S MORTGAGE BUSINESS,
ARE NOT TO BE COVERED BY THIS CLAUSE (B)), TO PURCHASE ANY GOODS OR SERVICES OF
THE TYPE SOLD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES FROM
ANYONE OTHER THAN THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES; OR
(C) ASSIST ANY PERSON OR ENTITY IN ANY WAY TO DO, OR ATTEMPT TO DO, ANYTHING
PROHIBITED BY (A) OR (B) ABOVE; OR


 


(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE RESTRICTIONS IN SECTION 15(B)(I) WILL NOT BE DEEMED BREACHED AS A
RESULT OF (A) EXECUTIVE’S PASSIVE OWNERSHIP OF LESS THAN AN AGGREGATE OF 5% OF
ANY CLASS OF SECURITIES OF A PERSON OR ENTITY ENGAGED, DIRECTLY OR INDIRECTLY,
IN COMPETITIVE ACTIVITIES; PROVIDED, HOWEVER, THAT SUCH STOCK IS LISTED ON A
NATIONAL SECURITIES EXCHANGE OR IS QUOTED ON THE NATIONAL MARKET SYSTEM OF
NASDAQ OR (B) EXECUTIVE’S ENGAGING IN ACTIVITIES FOR A PERSON OR ENTITY THAT
DIRECTLY OR INDIRECTLY HAS AN OWNERSHIP INTEREST IN ANY OF THE COMPANIES OR
BUSINESSES LISTED OR DESCRIBED IN SECTION 15(B)(I)(A)(1) THROUGH (7) PROVIDED
THAT THE SERVICES PERFORMED BY EXECUTIVE IN THE COURSE OF SUCH ACTIVITIES ARE
NOT IN ANY WAY CONNECTED WITH THE ACTIVITIES OF SUCH COMPANIES OR BUSINESSES.


 


(III)          IF A FINAL AND NON-APPEALABLE JUDICIAL DETERMINATION IS MADE THAT
ANY OF THE PROVISIONS OF THIS SECTION 15 CONSTITUTES AN UNREASONABLE OR
OTHERWISE UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS OF THIS
SECTION 15 WILL NOT BE RENDERED VOID BUT WILL BE DEEMED TO BE MODIFIED TO THE
MINIMUM EXTENT NECESSARY TO REMAIN IN FORCE AND EFFECT FOR THE LONGEST PERIOD
AND LARGEST GEOGRAPHIC AREA THAT WOULD NOT CONSTITUTE SUCH AN UNREASONABLE OR
UNENFORCEABLE RESTRICTION.  MOREOVER, NOTWITHSTANDING THE FACT THAT ANY
PROVISION OF THIS SECTION 15 IS DETERMINED NOT TO BE SPECIFICALLY ENFORCEABLE,
THE COMPANY WILL NEVERTHELESS BE ENTITLED TO SEEK TO RECOVER MONETARY DAMAGES AS
A RESULT OF EXECUTIVE’S BREACH OF SUCH PROVISION.


 

(c)           Non-Solicitation/Non-Disparagement.  While an employee of the
Company, and for the one-year period following termination of Executive’s
employment with the Company for any reason,  (i) Executive shall not (whether
for Executive’s own account or on behalf of any person, corporation,
partnership, or other business entity, and whether directly or indirectly)
(A) solicit, recruit or hire any employees of the Company or any of its
subsidiaries or Affiliates or any persons who within one year of such
solicitation, recruitment or hiring have worked for the Company or any of its
subsidiaries or

 

13

--------------------------------------------------------------------------------


 

Affiliates; (B) solicit or encourage any employee of Company or any of its
subsidiaries or Affiliates to leave the services of the Company or any of its
subsidiaries or Affiliates; and (C) intentionally interfere with the
relationship of the Company or any of its subsidiaries or Affiliates with any
person who or which is employed by or otherwise engaged to perform services for
the Company or any of its subsidiaries or Affiliates; provided, however, that
neither (1) the general advertisement for employees or the general solicitation
of employees by a recruiter or (2) Executive’s being named as an employment
reference for a current or former employee of the Company and responding to
ordinary course inquiries made of Executive by prospective employers of such
employee in connection with such reference, shall be deemed a violation of this
clause (i) and (ii) neither Executive nor the Company shall publicly or with the
intent to become public make any statements, written or oral, which disparage or
defame the goodwill or reputation of, in Executive’s case, the Company formally
or, its directors or senior officers or, in the Company’s case, Executive.

 

16.           Certain Additional Payments by the Company.

 

(a)           Subject to Section 9(f), anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the Company (or any of its Affiliates) or any entity
which effectuates a Change in Control (or any of its Affiliates) to or for the
benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 16) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Company shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is to be made.

 

For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to (i) pay federal income taxes at the highest actual marginal rates
of federal income taxation applicable to Executive for the calendar year in
which the Gross-Up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest actual marginal rate of taxation applicable to
Executive for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.  Notwithstanding the foregoing
provisions of this Section 16(a), if it shall be determined that Executive is
entitled to a Gross-Up Payment, but that the Payments would not be subject to
the Excise Tax if the Payments were reduced by an amount that is less than 5% of
the portion of the Payments that would be treated as “parachute payments” under
Section 280G of the Code, then the amounts payable to Executive under this
Agreement shall be reduced (but not below zero) to the maximum amount that could
be paid to Executive without giving rise to the Excise Tax (the “Safe Harbor
Cap”), and no Gross-Up Payment shall be made to Executive.  The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing first the
payments under Section 16, unless an alternative method of reduction is elected
by Executive.  For purposes of reducing the Payments to the Safe Harbor Cap,
only amounts payable under this Agreement (and no other Payments) shall be
reduced.  If the reduction of the amounts payable hereunder would not result in
a reduction of the Payments to the Safe Harbor Cap, no amounts payable under
this Agreement shall be reduced pursuant to this provision.

 

14

--------------------------------------------------------------------------------


 

(b)           Subject to the provisions of Section 16(a), all determinations
required to be made under this Section 16, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from the Company or Executive that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”).  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive may appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company and the
Company shall enter into any agreement requested by the Accounting Firm in
connection with the performance of the services hereunder.  If the Accounting
Firm determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion to such effect, and to the effect that failure
to report the Excise Tax, if any, on Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty.  In
the event the Accounting Firm determines that the Payments shall be reduced to
the Safe Harbor Cap, it shall furnish Executive with a written opinion to such
effect.  The Determination by the Accounting Firm shall be binding upon the
Company and Executive.

 

(c)  As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder.  In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Executive.  In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company; provided,
however, that such repayment obligation shall not apply to the extent it would
be treated as a prohibited personal loan from the Company to Executive for
purposes of the Sarbanes-Oxley Act of 2002.  Executive shall cooperate, to the
extent his expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax.  Notwithstanding any other
provision of this Section 16 to the contrary, all taxes and expenses described
in this Section 16 shall be paid or reimbursed within fifteen (15) days after
the determination thereof pursuant to the terms of this Section 16 or after
Executive submits evidence of the incurrence of such taxes and/or expenses. 
Executive shall be required to submit all requests for reimbursements no later
than ninety (90) days prior to the last day of the calendar year following the
calendar year in which the applicable taxes are remitted or, in the case of
reimbursement of expenses incurred due to a tax audit or litigation with respect
to which there is no remittance of taxes, the last day of the calendar year
following the calendar year in which the audit is completed or there is a final
and nonappealable settlement or other resolution of the litigation in accordance
with Treasury Regulation Section 1.409A-3(i)(v).  Any expenses, including
interest and penalties assessed on the taxes described in this Section 16,
incurred by Executive shall be reimbursed promptly after Executive submits
evidence of the incurrence of such expenses, which reimbursement in no event
will be later than the last day of the calendar year following the calendar year
in which Executive incurs the expense.

 

15

--------------------------------------------------------------------------------


 

17.           Miscellaneous.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.

 

(b)           Entire Agreement/Amendments.  This Agreement and the instruments
contemplated herein contain the entire understanding of the parties with respect
to the employment of Executive by the Company from and after the Effective Date
and supersedes any prior agreements between the Company and Executive, including
the Prior Employment Agreement.  There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein and
therein.  This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

 

(c)           No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.  Any
such waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

 

(d)           Assignment.  This Agreement shall not be assignable by Executive. 
This Agreement shall be assignable by the Company only to an acquirer of all or
substantially all of the assets of the Company, provided such acquirer promptly
assumes all of the obligations hereunder of the Company in a writing delivered
to Executive and otherwise complies with the provisions hereof with regard to
such assumption.

 

(e)           Successors; Binding Agreement; Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties hereto.

 

(f)            Communications.  For the purpose of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (i) when faxed or delivered, or (ii) two
(2) business days after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the initial page of this Agreement, provided that all
notices to the Company shall be directed to the attention of the Secretary of
the Company, or to such other address as any party may have furnished to the
other in writing in accordance herewith.  Notice of change of address shall be
effective only upon receipt.

 

(g)           Withholding Taxes.  The Company may withhold from any and all
amounts payable under this Agreement such Federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

 

(h)           Survivorship.  The respective rights and obligations of the
parties hereunder, including, without limitation, Section 12 and Section 15
hereof, shall survive any termination of Executive’s employment to the extent
necessary to the agreed preservation of such rights and obligations.

 

(i)            Counterparts.  This Agreement may be signed in counterparts
(including via facsimile), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

16

--------------------------------------------------------------------------------


 

(j)            Headings.  The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

 

(k)           Section 409A of the Code.  Each payment or reimbursement and the
provision of each benefit under this Agreement shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code.  Furthermore, in the event that any payment made hereunder is subject to
payment during a specified time frame (e.g., within 90 days of a termination of
employment) as opposed to payment on a specific payment date (e.g., January 1,
2010), the Company, in its sole discretion, shall determine the exact date upon
which such payment will be made during the specified payment period.  To the
extent applicable, it is intended that this Agreement comply with the provisions
of Section 409A of the Code so that the income inclusion provisions of
Section 409A(a)(1) do not apply to Executive.  This Agreement shall be
administered in a manner consistent with this intent.  Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations, or any other formal guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

 

[Signatures on the following page]

 

17

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

 

 

 

priceline.com Incorporated

 

 

 

 

 

By:

 

 

 

Jeffrey E. Epstein

 

 

Chairman – Compensation Committee

 

 

 

 

 

Executive

 

 

 

 

 

Jeffery H. Boyd

 

18

--------------------------------------------------------------------------------